Citation Nr: 0635371	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  05-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a shell fragment wound to the head 
with foreign bodies.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  He is a Vietnam veteran and his decorations 
include the Purple Heart Medal and the Combat Infantryman 
Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and June 2004 rating decisions of 
the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2004, the RO granted service 
connection to the following:  residuals of a shell fragment 
wound to the head area, with foreign bodies and post-
traumatic stress disorder (PTSD).  Both were granted a 10 
percent and 30 percent evaluation respectively, effective 
January 6, 2004.  In June 2004, the RO granted service 
connection for bilateral hearing loss and tinnitus, assigned 
a noncompensable and 10 percent evaluation respectively, 
effective September 9, 2003.  The RO also granted an earlier 
effective date of September 9, 2003, for service connection 
for post-traumatic stress disorder and residuals of a shell 
fragment wound to the head with foreign bodies.  

In December 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.

The Board notes that additional evidence was forwarded to the 
Board in December 2005 after the veteran's case was certified 
on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2006).  The 
veteran has waived initial RO consideration of the new 
evidence submitted in conjunction with his claims.  38 C.F.R. 
§ 20.1304 (c) (2006).

In a December 2005 statement, the veteran stated that vertigo 
is secondary to his service-connected hearing loss.  This 
should be referred to the RO for appropriate action.

The issues of entitlement to increased ratings for post-
traumatic stress disorder (PTSD) and residuals of a shell 
fragment wound to the head are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is manifested by an 
average pure tone threshold of 48 decibels on the right and 
36 decibels on the left.  Discrimination ability averages at 
90 percent correct on the right and 90 percent correct on the 
left.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003, 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements for 
bilateral hearing loss and tinnitus have been satisfied by 
the May 2004 letter sent to the veteran.  In the letter, the 
veteran was informed that the evidence necessary to 
substantiate the claims for increased evaluations would be 
evidence showing that his disabilities are worse than the 
current evaluations contemplated.  

In regards to the claims for residuals of a shell fragment 
wound to the head and PTSD, the Board finds that the VCAA 
notice requirements have been satisfied by the September 2003 
letter and by the discussion in the March 2005 statement of 
the case.  Initially, it must be noted that the claims for 
increased ratings on appeal are downstream issues from the 
veteran's claims for entitlement to service connection for 
residuals of a shell fragment wound and PTSD.  The veteran 
filed claims for entitlement to service connection for PTSD 
and residuals of a shell fragment wound to the head in August 
2003.  See 38 C.F.R. §§ 3.1, 3.155 (2006).  The RO issued a 
VCAA letter in September 2003 informing the veteran of what 
the evidence must show to substantiate a claim for service 
connection.  The RO granted service connection to residuals 
of a shell fragment wound and PTSD, assigned a 10 and 30 
percent rating, respectively, effective September 2003.  The 
veteran has appealed the initial ratings assigned by the RO.  
This is considered a "downstream" issue, as the veteran has 
raised a new issue (increased rating), following the grant of 
the benefits sought (service connection).  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for an increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved.  Id.  The RO 
issued a statement of the case in March 2005, wherein it 
provided the veteran with the criteria for higher evaluations 
for both disabilities.  Thus, the veteran was informed that 
the evidence needed to substantiate evaluations in excess of 
10 and 30 percent would be evidence showing that his 
symptomatology for both conditions satisfied the 20 percent 
and 50 percent evaluations.  Therefore, VA has met its duty 
to notify the veteran in connection with his claims for an 
increased rating.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 500-01 (2006) (Court found that VA had fulfilled 
its duty to notify when RO, following the submission of 
notice of disagreement regarding effective date assigned for 
service connection claim, issued a statement of the case that 
addressed what was necessary to achieve an earlier effective 
date for the service-connected disability).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medicals and private medical records from May 2001 to 
October 2003.  VA provided the veteran with examinations in 
connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Bilateral Hearing Loss

The veteran testified during the December 2005 hearing that 
during his tour of duty in Tay Ninh, Vietnam, he was exposed 
to an extremely loud environment.  The veteran stated in his 
January 2005 personal statement that there was frequent 
outgoing rifle and machine gun fire, rockets firing, and 
bombs exploding nearby enemy positions.  The veteran states 
that because he was subjected to artillery fire noise in 
service, he believes it is the initial and primary cause of 
his current hearing problems.  A June 2004 rating decision 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating.  The veteran states that he 
warrants a higher evaluation for his service-connected 
bilateral hearing loss disability.

A May 2004 examination report noted puretone thresholds, in 
decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
35
65
70
LEFT
20
30
40
55

Average puretone thresholds were 48 decibels in the right ear 
and 36 decibels in the left ear.  Speech recognition scores 
were 90 percent in both ears.  The audiologist in the May 
2004 examination stated that the results showed a mild, 
sloping-to-severe sensory hearing loss from 2000 - 4000 Hz in 
the right ear and a mild-to-moderate sensory hearing loss 
from 2000 - 4000 Hz in the left ear.

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2006).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss disability.  Based upon the results of the May 2004 VA 
audiological examination, from Table VI of 38 C.F.R. § 4.85, 
a Roman Numeral II is derived for the right ear and the left 
ear.  Thus, neither is the "better ear."  A noncompensable 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row II with column II.  The intersection point 
for these categories under Table VII shows that the hearing 
loss does not exceed the levels contemplated for the 
currently assigned noncompensable scheduler rating.  Thus, 
the evidence does not support a finding of a compensable 
evaluation.

The Board notes that the veteran has submitted a September 
2003 private audiological evaluation; however, it has not 
been accorded probative value for two reasons.  One, the 
actual puretone thresholds were not written out, and thus the 
Board would have to guess at the thresholds based upon the 
"O's" and the "X's" charted out.  Second, there is no 
indication that the audiological evaluation was conducted in 
accordance with the Maryland CNC Test, which is a requirement 
for hearing testing for VA purposes.  38 C.F.R. § 4.85(a).  
Even if the Board applied the findings documented in the 
evaluation to the rating criteria, a noncompensable 
evaluation would still be assigned.  For example, based upon 
an estimate of the veteran's puretone decibel losses, the 
average would be 44 in the right ear with 80 percent speech 
discrimination and 50 in the left ear with 88 percent 
discrimination.  The right ear would be assigned a Roman 
numeral III and the left ear a Roman numeral II.  A 
noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row II, the better ear with 
column III; therefore, even if the VA was to rely on the 
September 2003 audiological private exam, the results would 
still warrant a noncompensable rating.

Accordingly, because the audiological evaluation does not 
show that the veteran warrants a compensable evaluation, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board is aware of the veteran's multiple complaints about 
not being able to hear well and having words constantly 
repeated to him; however, it must be reiterated that 
disability ratings for hearing impairment are derived by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.  There was no indication that the 
audiological evaluation produced test results which were 
invalid.  The clinical findings establish that the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss disability and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

Tinnitus

The veteran asserts in his March 2005 statement that the 
ringing in his ears has gotten worse and it has caused 
problems with his sleep and job duties.

Service connection for tinnitus was established in June 2004 
and the RO assigned a 10 percent disability evaluation under 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2003).  In March 
2003, the veteran filed a notice of disagreement (NOD) in 
reference to the 10 percent evaluation.  In a March 2005 
statement of the case, the RO denied the veteran's request 
because the 10 percent is the maximum evaluation assignable.  
The veteran appealed the decision to the Board.

The U.S. Court of Appeals for the Federal Circuit affirmed 
VA's longstanding interpretation of DC 6260 as authorizing 
only a single 10 percent rating for tinnitus, whether 
perceived as unilateral or bilateral.  Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  Citing U.S. Supreme Court 
precedent, the Federal Circuit explained that an agency's 
interpretation of its own regulations is entitled to 
substantial deference by the courts as long as that 
interpretation is not plainly erroneous or inconsistent with 
the regulations.  Id. at 1349-50.  Finding that there was a 
lack of evidence in the record suggesting that VA's 
interpretation of DC 6260 is plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Veterans Court had erred in not deferring 
to VA's interpretation.

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect as of June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  
The veteran's claim for an increase of his initial rating for 
his service-connected tinnitus must be denied under the 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.


REMAND

The claims for increased ratings for post-traumatic stress 
disorder and residuals of a shell fragment wound to the head 
require further development before a final decision can be 
made.  There is evidence in the veteran's claims file that 
these disabilities may have worsened throughout the appeal 
period. 

During the course of this appeal, VA formally evaluated the 
veteran with respect to the nature, extent, and severity of 
his PTSD in January 2004.  The examination report reflects 
that the VA examiner estimated that the veteran's Global 
Assessment of Functioning (GAF) score was 58.  Since that 
time, the veteran testified during the December 2005 hearing 
that his disability has worsened due to the impact of the war 
in Iraq.  He explained that his marriage and his job have 
been seriously affected by his PTSD.  Consistent with the 
veteran's statements, the Board observes that a November 2005 
private medical statement suggests a worsening of the 
veteran's condition.  The private psychologist stated the 
veteran's current GAF score is 40, due to impairment in 
several of the veteran's life including "work difficulties, 
marital difficulties, extreme reactions to [his] son's 
Vietnam video game and suicidal ideation."  In light of the 
foregoing, the Board has no discretion and must remand this 
matter to afford the veteran opportunity to undergo a VA 
psychiatric examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11 - 95 (1995), 60 Fed. Reg. 43, 
186 (1995).

In regards to the veteran's service-connected residuals of a 
shell fragment wound to the head, the veteran contends that 
his head disability is more disabling than currently 
evaluated.  During the December 2005 hearing, the veteran 
testified that he currently has headaches which require 
prescribed medication.  He added that the right side of his 
face goes numb and his private doctor informed him of nerve 
damage.  Review of the evidentiary record shows that the 
veteran has not been afforded a Compensation and Pension 
examination in conjunction with his claim for residuals of a 
shell fragment wound to the head.  The Board finds that a VA 
examination is necessary to address the current severity of 
the disability.  These medical findings are essential to the 
adjudication of his claims for increase.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), citing to Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of VA's 
duty to assist in a case involving a claim for higher rating 
include the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability is a fully informed one).

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Schedule the veteran for a comprehensive 
VA psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should describe the severity of the 
veteran's PTSD and provide a multi-axial 
assessment, including assignment of a Global 
Assessment of Functioning (GAF) score and an 
explanation of what the score means.  All 
examination findings and complete rationale 
for all opinions expressed and conclusions 
reached should be included in the report.  

2.  Schedule the veteran for a neurological 
evaluation to ascertain the current severity 
of the facial and head disability associated 
with the residuals of the shell fragment 
wound to the head.  All indicated studies and 
tests should be performed.  The claims folder 
should be made available to the examiner for 
review in conjunction with the examination.  
The examiner should state which nerve (e.g., 
seventh cranial nerve) is involved and to 
what extent (e.g., complete paralysis, 
incomplete, severe paralysis).  All 
examination findings and complete rationale 
for all opinions expressed and conclusions 
reached should be included in the report.

3.  Readjudicate the claims for entitlement 
to increased ratings for PTSD and residuals 
of a shell fragment wound to the head.  If 
the benefits sought in connection with the 
claims remain denied, the veteran should be 
provided with an appropriate Supplemental 
Statement of the Case (SSOC) and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


